DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        LORENA ATWELL OCE,
                             Appellant,

                                    v.

                RICKEY MITCHELL, III, a minor, and
           DR. RICKEY MITCHELL, his father and guardian,

                                Appellees.

                              No. 4D19-3510

                         [November 12, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Lisa    S.   Small,     Judge;   L.T.    Case     No.
502010CA030211XXXXMB.

  Glenn R. Miller of Glenn Ricardo Miller, LLC, North Miami Beach, for
appellant.

  Patrick S. Cousins of Cousins Law, APA, West Palm Beach, for
appellees.

PER CURIAM.

   Affirmed.

LEVINE, C.J., WARNER and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.